Citation Nr: 0831498	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for leukemia, to include 
chronic myelogenous leukemia (CML) and chronic lymphocytic 
leukemia (CLL), including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active military service from January 1963 to 
January 1966, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for CML.

The veteran testified at a Decision Review Officer (DRO) 
hearing at the RO before a DRO in May 2005.  A transcript of 
the hearing is of record.  The Board remanded the claim in 
April 2008 for further development and consideration. 


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides during service in the Republic of Vietnam.

2.  The veteran's CML was not incurred in service, including 
as secondary to herbicide exposure; and he does not have CLL.


CONCLUSION OF LAW

CML was not incurred in or aggravated by active military 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
based on inservice exposure to herbicides and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his or her possession 
that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the claimed disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran seeks service connection for leukemia, to include 
CML and CLL.  At his May 2005 hearing, he testified that his 
CML is secondary to exposure to herbicides such as Agent 
Orange while he served in Vietnam.  The veteran's 
representative has noted that, in an August 2002 private 
medical treatment record, the veteran's private physician 
gave the veteran an impression of CLL, which is a presumptive 
disease under 38 C.F.R. § 3.309(e).

Service medical records (SMRs) do not indicate that the 
veteran had any complaints of, or treatment for, any type of 
leukemia, to include CML or CLL, or any other type of cancer 
while in-service.

Private medical treatment records dated from 1999 to 2003 
indicate that the veteran has been diagnosed with, and 
treated for, CML.  A private medical opinion dated in May 
2005 notes that the veteran currently has CML.  In an August 
2002 medical treatment record the veteran's private physician 
gave an impression of CLL.  There is no other evidence of 
record indicating that the veteran presently has, or ever 
had, CLL.  Likewise, there are numerous medical treatment 
records and opinions from the physician who made the August 
2002 diagnosis of CLL of record, all of which indicate that 
the veteran has CML rather than CLL.

In May 2005, the same private physician who gave the August 
2002 diagnosis of CLL, submitted a medical opinion.  The 
medical opinion indicates that the veteran currently had CML, 
and that "[a]lthough controversial, it is possible that 
there is a relationship between [Agent Orange] exposure and 
the veteran's hemopoietic malignancy."  

A VA medical opinion was provided in May 2008.  The VA 
physician stated that the veteran does not have CLL, as the 
record was devoid of any laboratory findings of CLL.  The VA 
physician agreed with the private physician's opinion that 
"it is within the realm of possibility" that the veteran's 
CML was related to inservice Agent Orange exposure, but such 
an opinion is not supported by the medical literature.  It 
was the VA physician's opinion that it is less likely than 
not that the veteran's CML was caused by Agent Orange 
exposure.  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).  Having served in the Republic of Vietnam during 
the period between January 9, 1962, and May 7, 1975, the 
veteran is presumed to have been exposed to a herbicide agent 
during such service.  See 38 U.S.C.A. § 1116(f).

CLL is a disease subject to presumptive service connection 
under 38 C.F.R. § 3.307(a)(6)(ii), if the disorder became 
manifest to a degree of 10 percent at any time after service.  
The Secretary of VA has determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  The 
Secretary also has determined that an association of leukemia 
with herbicide exposure is biologically plausible, and the 
histological similarity of chronic lymphocytic leukemia with 
non-Hodgkin's lymphoma also suggests an association.  
Nonetheless, the overall evidence is too slight to warrant 
assigning leukemia to a higher category.  64 Fed. Reg. 
59,237-38 (1999).  Based on an evaluation of the 
epidemiological evidence, the National Academy of Science had 
concluded that there was inadequate or insufficient evidence 
to support an association with exposure to herbicides and 
leukemias other than CLL.  72 Fed. Reg. 32,395-401 (2007).

As the preponderance of the evidence is against a finding 
that the veteran has CLL, he is not entitled to presumptive 
service connection for his disability based on herbicide 
exposure in service.  

The veteran is not precluded from establishing service 
connection for CML with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (1994).  Service connection may 
be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  Establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service medical records are devoid of any carcinoma or 
blood-related disorders.  CML was not diagnosed until 1999, 
many years after service.  The private physician's opinion 
regarding whether the veteran's CML was caused by herbicide 
exposure is too speculative in nature to establish the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight.  Id.  The Board attaches great probative value to the 
VA opinion to the contrary, as it is well reasoned and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In addition, the veteran's statements that his 
leukemia was caused by Agent Orange exposure cannot be 
considered competent evidence, as it is a question requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for leukemia, including as 
secondary to herbicide exposure, is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


